  Fill in this information to identify your case and this filing:
  Debtor 1               John                        Perry                 Hodges, Jr.
                         First Name                  Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name           Last Name


  United States Bankruptcy Court for the: WESTERN DISTRICT OF LOUISIANA

  Case number            17-80246                                                                                            Check if this is an
  (if known)
                                                                                                                             amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                               12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                         What is the property?                        Do not deduct secured claims or exemptions. Put the
290 Bottom Road                                              Check all that apply.                        amount of any secured claims on Schedule D:
Street address, if available, or other description              Single-family home                        Creditors Who Have Claims Secured by Property.
                                                                Duplex or multi-unit building             Current value of the       Current value of the
                                                                Condominium or cooperative                entire property?           portion you own?
Kelly                            LA       71441                 Manufactured or mobile home                         $180,000.00                $180,000.00
City                             State    ZIP Code              Land
                                                                Investment property                       Describe the nature of your ownership
                                                                Timeshare                                 interest (such as fee simple, tenancy by the
                                                                Other                                     entireties, or a life estate), if known.
County
                                                                                                          Fee Simple
                                                             Who has an interest in the property?
house and 2 acres located at 290
                                                             Check one.
Bottom Road
                                                                Debtor 1 only                                Check if this is community property
                                                                Debtor 2 only                                (see instructions)
                                                                Debtor 1 and Debtor 2 only
                                                                At least one of the debtors and another

                                                             Other information you wish to add about this item, such as local
                                                             property identification number:




Official Form 106A/B                                                    Schedule A/B: Property                                                       page 1
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 1 of 58
Debtor 1         John Perry Hodges, Jr.                                                                Case number (if known)         17-80246

1.2.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
371 Bryan Hodes Road                                     Check all that apply.                               amount of any secured claims on Schedule D:
                                                              Single-family home                             Creditors Who Have Claims Secured by Property.
                                                              Duplex or multi-unit building                  Current value of the            Current value of the
1 acre of land located at 371 Bryan                           Condominium or cooperative                     entire property?                portion you own?
Hodes Road                                                    Manufactured or mobile home                                      $600.00                    $600.00
                                                              Land
                                                              Investment property                            Describe the nature of your ownership
County                                                        Timeshare                                      interest (such as fee simple, tenancy by the
                                                              Other                                          entireties, or a life estate), if known.

                                                         Who has an interest in the property?
                                                                                                             Fee Simple
                                                         Check one.
                                                              Debtor 1 only                                       Check if this is community property
                                                              Debtor 2 only                                       (see instructions)
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................           $180,600.00


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                     Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                       Dodge                        Check one.                                          amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                      Challenger
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                       2013
                                                              Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage:                                          At least one of the debtors and another            $20,000.00                           $20,000.00
Other information:
2013 Dodge Challenger                                         Check if this is community property
                                                              (see instructions)
3.2.                                                     Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                       Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                      F150
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                       2013                                                                      entire property?                       portion you own?
                                                              Debtor 1 and Debtor 2 only
Approximate mileage:                                          At least one of the debtors and another            $32,488.00                           $32,488.00
Other information:
2013 Ford F150                                                Check if this is community property
                                                              (see instructions)




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 2
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 2 of 58
Debtor 1         John Perry Hodges, Jr.                                               Case number (if known)    17-80246

3.3.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    GMC                   Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Acadia
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2014
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                               At least one of the debtors and another            $27,525.00               $27,525.00
Other information:
2014 GMC Acadia                                    Check if this is community property
                                                   (see instructions)
3.4.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Jeep                  Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Wrangler
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2016
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                               At least one of the debtors and another            $25,000.00               $25,000.00
Other information:
2016 Jeep Wrangler                                 Check if this is community property
                                                   (see instructions)
3.5.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Dodge                 Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Ram
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2004
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                               At least one of the debtors and another             $5,975.00                 $5,975.00
Other information:
2004 Dodge Ram                                     Check if this is community property
                                                   (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

4.1.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Polaris               Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Phoenix
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2008                                                              entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Other information:                                 At least one of the debtors and another             $1,270.00                 $1,270.00
2008 Polaris Phoenix
                                                   Check if this is community property
                                                   (see instructions)
4.2.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Arctic Cat            Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Mudpro
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2011                                                              entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Other information:                                 At least one of the debtors and another             $2,111.00                 $2,111.00
2011 Arctic Cat Mudpro
                                                   Check if this is community property
                                                   (see instructions)




Official Form 106A/B                                       Schedule A/B: Property                                                     page 3
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 3 of 58
Debtor 1       John Perry Hodges, Jr.                                                                Case number (if known)         17-80246

4.3.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Polaris                     Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Ace
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2015
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another             $7,674.00                             $7,674.00
2015 Polaris Ace
                                                            Check if this is community property
                                                            (see instructions)
4.4.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Big Bass                    Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Boat
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2012
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another             $6,525.00                             $6,525.00
2012 Big Bass Boat
                                                            Check if this is community property
                                                            (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................           $128,568.00


 Part 3:         Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Furniture and Appliances                                                                                               $4,200.00


7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               Apple Laptop, 65" Samsung Smart TV, and HP printer                                                                     $1,050.00


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............



Official Form 106A/B                                                 Schedule A/B: Property                                                                page 4
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 4 of 58
Debtor 1          John Perry Hodges, Jr.                                                                                                Case number (if known)                    17-80246

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothing                                                                                                                                                                          $500.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Wedding Set & 1/2 k diamond stud earrings                                                                                                                                      $2,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                5 dogs & 2 cats                                                                                                                                                                        $50.00


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                          $8,300.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      Barksdale Federal Credit Union Checking account                                                                                                  $300.00
             17.2.        Savings account:                       Barksdale Federal Credit Union Savings account                                                                                                        $10.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                     page 5
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 5 of 58
Debtor 1         John Perry Hodges, Jr.                                                            Case number (if known)     17-80246

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                  page 6
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 6 of 58
Debtor 1        John Perry Hodges, Jr.                                                      Case number (if known)     17-80246

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: 2016 Federal Income Tax Refund. Amt: $5,022.00                    Federal:             $5,022.00
           about them, including whether
           you already filed the returns                                                                             State:                    $0.00
           and the tax years.....................................
                                                                                                                     Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............


35. Any financial assets you did not already list

           No
           Yes. Give specific information



Official Form 106A/B                                            Schedule A/B: Property                                                          page 7
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 7 of 58
Debtor 1         John Perry Hodges, Jr.                                                                              Case number (if known)             17-80246

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $5,332.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 8
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 8 of 58
Debtor 1          John Perry Hodges, Jr.                                                                             Case number (if known)             17-80246


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................
                     2 hogs                                                                                                                                                $2,555.00
                      2 peacocks
                      6 guineas
                      140 chickens

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................
                     See continuation page(s).                                                                                                                             $6,200.00


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................     $8,755.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.
             16 x 20 Portable Building                                                                                                                                     $2,000.00
             Earned Income Tax Credit                                                                                                                                      Unknown
             1998 Chandeleu Mobile Home                                                                                                                                    $5,000.00


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                       $7,000.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 9
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 9 of 58
Debtor 1           John Perry Hodges, Jr.                                                                                     Case number (if known)                17-80246


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $180,600.00

56. Part 2: Total vehicles, line 5                                                                                $128,568.00

57. Part 3: Total personal and household items, line 15                                                               $8,300.00

58. Part 4: Total financial assets, line 36                                                                           $5,332.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                         $8,755.00

61. Part 7: Total other property not listed, line 54                                               +                  $7,000.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................           $157,955.00               property total                 +          $157,955.00



63. Total of all property on Schedule A/B.                                                                                                                                                  $338,555.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                  page 10
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 10 of 58
Debtor 1    John Perry Hodges, Jr.                                                Case number (if known)   17-80246


49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade (details):

    2012 Polaris Sportsman Big Boss                                                                                   $6,000.00

    1998 Utilty Trailer                                                                                                $200.00




Official Form 106A/B                                     Schedule A/B: Property                                          page 11
       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 11 of 58
 Fill in this information to identify your case:
 Debtor 1            John                 Perry                  Hodges, Jr.
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: WESTERN DISTRICT OF LOUISIANA
                                                                                                                     Check if this is an
 Case number         17-80246                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $180,000.00                     $0.00           La. Const. Art. 12, § 9; La. Rev. Stat.
house and 2 acres located at 290 Bottom                                           100% of fair market     § 20:1
Road                                                                              value, up to any
Line from Schedule A/B: 1.1                                                       applicable statutory
                                                                                  limit

Brief description:                                          $5,975.00                     $0.00           La. R.S. § 13:3881(A)(7)
2004 Dodge Ram                                                                    100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.5
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1

        17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 12 of 58
Debtor 1      John Perry Hodges, Jr.                                                 Case number (if known)   17-80246

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $4,200.00                $4,200.00          La. R.S. § 13:3881(A)(4)
Furniture and Appliances                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           La. R.S. § 13:3881(A)(4)
Clothing                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,500.00                $2,500.00          La. R.S. § 13:3881(A)(5)
Wedding Set & 1/2 k diamond stud                                             100% of fair market
earrings                                                                     value, up to any
Line from Schedule A/B: 12                                                   applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           La. R.S. § 13:3881(A)(4)
5 dogs & 2 cats                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $5,022.00                $5,022.00          La. R.S. § 13:3881(A)(6)
2016 Federal Income Tax Refund                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                      Unknown                     $0.00           La. R.S. § 13:3881(A)(6)
Earned Income Tax Credit                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    53
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2

        17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 13 of 58
  Fill in this information to identify your case:
  Debtor 1             John                  Perry                  Hodges, Jr.
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: WESTERN DISTRICT OF LOUISIANA

  Case number          17-80246                                                                                        Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $30,816.25              $25,000.00            $5,816.25
Barksdale Federal Credit Union
Creditor's name
                                                 2016 Jeep Wrangler
2701 Village Lane
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Bossier City             LA      71112               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates
   to a community debt
Date debt was incurred                           Last 4 digits of account number        8     6    4    2




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $30,816.25

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 14 of 58
Debtor 1      John Perry Hodges, Jr.                                                      Case number (if known)      17-80246

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $21,582.05              $20,000.00         $1,582.05
Barksdale Federal Credit Union                2013 Dodge Challenger
Creditor's name
2701 Village Lane
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Bossier City            LA      71112             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates
   to a community debt
Date debt was incurred                        Last 4 digits of account number        8     6    4    3

  2.3                                         Describe the property that
                                              secures the claim:                               $7,674.31              $7,674.00            $0.31
Cenla Federal Credit Union
Creditor's name
                                              2015 Polaris Ace
POB 1271
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Alexandria              LA      71309             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Non-Purchase Money
   to a community debt
Date debt was incurred                        Last 4 digits of account number        6     4    0    7




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $29,256.36

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
         17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 15 of 58
Debtor 1      John Perry Hodges, Jr.                                                      Case number (if known)      17-80246

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.4                                         Describe the property that
                                              secures the claim:                               $5,910.99              $5,000.00          $910.99
Ditech                                        1998 Chandeleur Mobile
Creditor's name
P.O. Box 660934                               Home
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75266-0934        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Home Mortgage
   to a community debt
Date debt was incurred                        Last 4 digits of account number        1     4    2    3

  2.5                                         Describe the property that
                                              secures the claim:                               $1,176.71              $1,176.71
Ditech
Creditor's name
                                              1998 Chandeleur Mobile
P.O. Box 660934                               Home
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75266-0934        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Arrearage claim
   to a community debt
Date debt was incurred          Various       Last 4 digits of account number        1     4    2    3




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $7,087.70

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3
         17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 16 of 58
Debtor 1      John Perry Hodges, Jr.                                                      Case number (if known)      17-80246

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.6                                         Describe the property that
                                              secures the claim:                            $47,632.74              $32,488.00        $15,144.74
Ford Motor Credit Company                     2013 Ford F150
Creditor's name
P.O. Box 790093
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Saint Louis             MO      63179             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     8    5    3

  2.7                                         Describe the property that
                                              secures the claim:                            $17,776.37              $12,500.00         $5,276.37
Friendly Finance
Creditor's name
                                              2004 Dodge Ram & Bass Boat
P.O. Box 7100
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Monroe                  LA      71211             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Signature Loan
   to a community debt
Date debt was incurred                        Last 4 digits of account number        6     9    5    4




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $65,409.11

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 4
         17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 17 of 58
Debtor 1      John Perry Hodges, Jr.                                                      Case number (if known)      17-80246

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.8                                         Describe the property that
                                              secures the claim:                               $2,228.85              $2,111.00          $117.85
Homeland Federal Savings Bank                 2011 Arctic Cat Mudpro
Creditor's name
POB 250
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Columbia                LA      71418             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates
   to a community debt
Date debt was incurred                        Last 4 digits of account number        0     0    2    7

  2.9                                         Describe the property that
                                              secures the claim:                               $5,757.38              $2,000.00        $3,757.38
John Deere Credit
Creditor's name
                                              Zero Turn Mower
POB 650215
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75265             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred                        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $7,986.23

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 5
         17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 18 of 58
Debtor 1      John Perry Hodges, Jr.                                                      Case number (if known)      17-80246

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

 2.10                                         Describe the property that
                                              secures the claim:                            $48,324.95              $27,525.00        $20,799.95
Pelican State Credit Union                    2014 GMC Acadia
Creditor's name
POB 40088
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Baton Rouge             LA      70835             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Credit Card
   to a community debt
Date debt was incurred                        Last 4 digits of account number        0     1    4    3

 2.11                                         Describe the property that
                                              secures the claim:                               $5,500.15              $6,000.00
Pelican State Credit Union
Creditor's name
                                              2012 Polaris Sportsman Big
POB 40088                                     Boss
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Baton Rouge             LA      70835             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Credit Card
   to a community debt
Date debt was incurred                        Last 4 digits of account number        0     L    4    6




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $53,825.10

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 6
         17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 19 of 58
Debtor 1      John Perry Hodges, Jr.                                                      Case number (if known)      17-80246

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

 2.12                                         Describe the property that
                                              secures the claim:                           $209,371.15             $180,000.00        $29,371.15
Rushmore Loan Management                      House and 2 acres located at
Creditor's name
P.O. Box 674150                               290 Bottom Road
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75267             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Home Mortgage
   to a community debt
Date debt was incurred                        Last 4 digits of account number        8     2    9    4

 2.13                                         Describe the property that
                                              secures the claim:                               $7,958.31              $7,958.31
Rushmore Loan Management
Creditor's name
                                              house and 2 acres located at
P.O. Box 674150                               290 Bottom Road
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75267             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Arrearage claim
   to a community debt
Date debt was incurred          Various       Last 4 digits of account number        8     2    9    4




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $217,329.46

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 7
         17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 20 of 58
Debtor 1      John Perry Hodges, Jr.                                                      Case number (if known)      17-80246

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

 2.14                                         Describe the property that
                                              secures the claim:                               $1,942.96              $1,942.96
Rushmore Loan Management                      House and 2 acres located at
Creditor's name
P.O. Box 674150                               290 Bottom Road
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75267             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Arrearage claim
   to a community debt
Date debt was incurred          Various       Last 4 digits of account number        8     2    9    4




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $1,942.96

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $413,653.17

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 8
         17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 21 of 58
  Fill in this information to identify your case:
  Debtor 1             John                  Perry                  Hodges, Jr.
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: WESTERN DISTRICT OF LOUISIANA

  Case number          17-80246                                                                                         Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                               $13,691.90         $10,767.85             $2,924.05
Louisiana Department of Revenue
Priority Creditor's Name                                   Last 4 digits of account number
POB 66658                                                  When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Baton Rouge                     LA      70896                  Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 22 of 58
Debtor 1       John Perry Hodges, Jr.                                                   Case number (if known)       17-80246

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                     Total claim        Priority           Nonpriority
previous page.                                                                                                   amount             amount


   2.2                                                                                              $350.00            $350.00             $0.00
McBride Law Firm
Priority Creditor's Name                              Last 4 digits of account number
Thomas C. McBride, LLC                                When was the debt incurred?
Number       Street
301 Jackson St., Suite 101                            As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Alexandria                 LA      71301                  Disputed
City                       State   ZIP Code
Who incurred the debt? Check one.                     Type of PRIORITY unsecured claim:
     Debtor 1 only                                       Domestic support obligations
     Debtor 2 only                                       Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                          Claims for death or personal injury while you were
     At least one of the debtors and another             intoxicated
     Check if this claim is for a community debt         Other. Specify
Is the claim subject to offset?                           Attorney fees for this case
     No
     Yes

   2.3                                                                                              $450.00            $450.00             $0.00
McBride Law Firm
Priority Creditor's Name                              Last 4 digits of account number
Thomas C. McBride, LLC                                When was the debt incurred?
Number       Street
301 Jackson St., Ste. 101                             As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Alexandria                 LA      71301                  Disputed
City                       State   ZIP Code
Who incurred the debt? Check one.                     Type of PRIORITY unsecured claim:
     Debtor 1 only                                       Domestic support obligations
     Debtor 2 only                                       Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                          Claims for death or personal injury while you were
     At least one of the debtors and another             intoxicated
     Check if this claim is for a community debt         Other. Specify
Is the claim subject to offset?                           Attorney fees for this case
     No
     Yes

   2.4                                                                                                 $0.00                $0.00          $0.00
North Dakota Department of Revenue
Priority Creditor's Name                              Last 4 digits of account number
600 E Boulevard Ave                                   When was the debt incurred?
Number       Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Bismarck                   ND      58505                  Disputed
City                       State   ZIP Code
Who incurred the debt? Check one.                     Type of PRIORITY unsecured claim:
     Debtor 1 only                                       Domestic support obligations
     Debtor 2 only                                       Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                          Claims for death or personal injury while you were
     At least one of the debtors and another             intoxicated
     Check if this claim is for a community debt         Other. Specify
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                            page 2
         17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 23 of 58
Debtor 1       John Perry Hodges, Jr.                                                           Case number (if known)      17-80246

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $100.00
CAC Financial Corp.                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
2601 NW Expressway, Ste. 1000 East
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Oklahoma City                   OK      73112
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collection
Is the claim subject to offset?
     No
     Yes
Southern Emergency Consultants

     4.2                                                                                                                                          $1,171.03
Capital One                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
POB 60024
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
City of Industry                CA      91716
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
           17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 24 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                                $1,288.60
Capital One                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 60024
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
City of Industry              CA      91716
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                $1,584.00
Citibank/Best Buy                                        Last 4 digits of account number      4 3        9    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2014
Centralized Bk/Citicorp Credt Srvs
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 790040                                                Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                  $306.98
Citibank/The Home Depot                                  Last 4 digits of account number      7 9        1    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2007
Citicorp Cr Srvs/Centralized Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 790040                                                Contingent
                                                             Unliquidated
                                                             Disputed
S Louis                       MO      63129
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 25 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.6                                                                                                                                $1,129.46
Citicards Cbna                                           Last 4 digits of account number      8 9        1    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2007
Citicorp Credit Svc/Centralized Bankrupt
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 790040                                                Contingent
                                                             Unliquidated
                                                             Disputed
Saint Louis                   MO      63179
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                $2,196.09
Comenity Bank/the Buckle                                 Last 4 digits of account number      2 0        6    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2013
PO Box 18215
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43218
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                $2,109.49
Comenitycb/gordon                                        Last 4 digits of account number      8 0        4    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2015
Comenity Bank
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 182125                                                Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43218
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 26 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.9                                                                                                                                $1,241.81
Dillards Card Srvs/Wells Fargo Bank Na                   Last 4 digits of account number      4 2        4    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2015
PO Box 10347
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Des Moines                    IA      50306
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                $1,169.12
Discover Financial                                       Last 4 digits of account number      3 3        4    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2011
PO Box 3025
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
New Albany                    OH      43054
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 27 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.11                                                                                                                                   $86.00
Franklin Collection Service, Inc.                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 3910
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tupelo                        MS      38803
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection
Is the claim subject to offset?
     No
     Yes
SMSO Anesthesia

  4.12                                                                                                                                   $75.00
Friendly Finance                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2829
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Monroe                        LA      71203
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 28 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.13                                                                                                                                  $750.00
Friendly Finance                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2829
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Monroe                        LA      71203
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                $3,780.93
Hardtner Medical                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1102 W. Pine Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Olla                          LA      71465
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.15                                                                                                                                  $236.00
Harrison Finance                                         Last 4 digits of account number       4    8    1    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5830 S Sherwood Forest Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite A                                                      Contingent
                                                             Unliquidated
                                                             Disputed
Baton Rouge                   LA      70816
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 29 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.16                                                                                                                                  $557.47
Kohl's                                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 2983
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Milwaukee                     WI      53201-2983
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                  $398.00
Maurices                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 4144
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol Stream                  IL      60197-4144
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.18                                                                                                                                $2,180.93
Paypal Credit                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 105658
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30348
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 9
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 30 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.19                                                                                                                                $2,066.27
Paypal Credit                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 105658
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30348
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                $2,543.02
Paypal Credit                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 105658
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30348
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.21                                                                                                                              $14,519.24
Pelican State Credit Union                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 40088
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Baton Rouge                   LA      70835
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 31 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.22                                                                                                                              $15,013.20
Pelican State Credit Union                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 40088
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Baton Rouge                   LA      70835
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                $1,698.81
Security Finance Corp.                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 1483
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Jena                          LA      71342
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes

  4.24                                                                                                                                $1,724.10
SFC Central Bankruptcy                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 1893
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Spartanburg                   SC      29304
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 32 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.25                                                                                                                                $1,020.59
Syncb/Toys R Us                                          Last 4 digits of account number      3 5        2    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2008
PO Box 965064
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                $5,489.30
Synchrony Bank/ JC Penney                                Last 4 digits of account number      7 4        6    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 956060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.27                                                                                                                                $4,488.70
Synchrony Bank/Care Credit                               Last 4 digits of account number      7 1        6    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 956060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 33 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.28                                                                                                                                $1,520.81
Synchrony Bank/Chevron                                   Last 4 digits of account number      1 2        2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2007
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 956060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                $2,543.00
Synchrony Bank/Gap                                       Last 4 digits of account number      4 2        6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 956060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.30                                                                                                                                $3,510.70
Synchrony Bank/Lowes                                     Last 4 digits of account number      0 5        0    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2009
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 956060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 13
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 34 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.31                                                                                                                                $1,838.74
Synchrony Bank/Sams                                      Last 4 digits of account number      0 7        5    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2011
PO Box 965060
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                $2,127.60
Tower Loan of Jena                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 91
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Jena                          LA      71342
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes

  4.33                                                                                                                                  $220.50
Tower Loan of Jena                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 91
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Jena                          LA      71342
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 14
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 35 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)       17-80246

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.34                                                                                                                                $3,037.18
Tower Loan of Jena                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 91
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Jena                          LA      71342
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 36 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)    17-80246

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


LaSalle Parish Sheriff                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
POB 70                                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Jena                            LA      71342
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 16
         17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 37 of 58
Debtor 1       John Perry Hodges, Jr.                                                   Case number (if known)        17-80246

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.             $13,691.90

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +            $800.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.             $14,491.90




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $83,722.67


                   6j.   Total.   Add lines 6f through 6i.                                            6j.             $83,722.67




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 38 of 58
 Fill in this information to identify your case:
 Debtor 1            John                 Perry                  Hodges, Jr.
                     First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF LOUISIANA

 Case number         17-80246                                                                                       Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1

        17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 39 of 58
 Fill in this information to identify your case:
 Debtor 1              John                   Perry                       Hodges, Jr.
                       First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name                 Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF LOUISIANA

 Case number           17-80246                                                                                             Check if this is an
 (if known)
                                                                                                                            amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
                In which community state or territory did you live?               Louisiana     Fill in the name and current address of that person.

                Ericka Dawn Hodges
                Name of your spouse, former spouse, or legal equivalent
                204 N. 6th St.
                Number          Street


                Dodson                                          LA              71422
                City                                            State           ZIP Code

3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:

3.1      Hodges, Ericka Dawn
         Name                                                                                          Schedule D, line        2.1
         204 N. 6th St.                                                                                Schedule E/F, line
         Number        Street
                                                                                                       Schedule G, line

         Dodson                                         LA                71422                  Barksdale Federal Credit Union
         City                                           State             ZIP Code




Official Form 106H                                               Schedule H: Your Codebtors                                                            page 1

        17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 40 of 58
Debtor 1      John Perry Hodges, Jr.                                     Case number (if known)       17-80246

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.2    Hodges, Ericka Dawn
       Name                                                                      Schedule D, line      2.2
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Barksdale Federal Credit Union
       City                             State       ZIP Code


3.3    Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line      4.1
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    CAC Financial Corp.
       City                             State       ZIP Code


3.4    Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                         4.2
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Capital One
       City                             State       ZIP Code


3.5    Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                         4.3
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Capital One
       City                             State       ZIP Code


3.6    Hodges, Ericka Dawn
       Name                                                                      Schedule D, line      2.3
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Cenla Federal Credit Union
       City                             State       ZIP Code


3.7    Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line      4.4
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Citibank/Best Buy
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 2

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 41 of 58
Debtor 1      John Perry Hodges, Jr.                                     Case number (if known)       17-80246

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.8    Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                         4.5
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Citibank/The Home Depot
       City                             State       ZIP Code


3.9    Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line      4.6
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Citicards Cbna
       City                             State       ZIP Code


3.10   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                         4.7
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Comenity Bank/the Buckle
       City                             State       ZIP Code


3.11   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                         4.8
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Comenitycb/gordon
       City                             State       ZIP Code


3.12   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                         4.9
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Dillards Card Srvs/Wells Fargo Bank Na
       City                             State       ZIP Code


3.13   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.10
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Discover Financial
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 3

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 42 of 58
Debtor 1      John Perry Hodges, Jr.                                     Case number (if known)       17-80246

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.14   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line      2.4
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Ditech
       City                             State       ZIP Code


3.15   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line      2.5
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Ditech
       City                             State       ZIP Code


3.16   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line      2.6
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Ford Motor Credit Company
       City                             State       ZIP Code


3.17   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.11
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Franklin Collection Service, Inc.
       City                             State       ZIP Code


3.18   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line      2.7
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Friendly Finance
       City                             State       ZIP Code


3.19   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.12
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Friendly Finance
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 4

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 43 of 58
Debtor 1      John Perry Hodges, Jr.                                     Case number (if known)       17-80246

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.20   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.13
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Friendly Finance
       City                             State       ZIP Code


3.21   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.14
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Hardtner Medical
       City                             State       ZIP Code


3.22   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.15
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Harrison Finance
       City                             State       ZIP Code


3.23   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line      2.8
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Homeland Federal Savings Bank
       City                             State       ZIP Code


3.24   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line      2.9
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    John Deere Credit
       City                             State       ZIP Code


3.25   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.16
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Kohl's
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 5

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 44 of 58
Debtor 1      John Perry Hodges, Jr.                                     Case number (if known)       17-80246

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.26   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                         5.1
                                                                                 Schedule G, line

       Dodson                           LA          71422                    LaSalle Parish Sheriff
       City                             State       ZIP Code


3.27   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line      2.1
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Louisiana Department of Revenue
       City                             State       ZIP Code


3.28   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.17
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Maurices
       City                             State       ZIP Code


3.29   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    McBride Law Firm
       City                             State       ZIP Code


3.30   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                         2.2
                                                                                 Schedule G, line

       Dodson                           LA          71422                    McBride Law Firm
       City                             State       ZIP Code


3.31   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line      2.3
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    McBride Law Firm
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 6

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 45 of 58
Debtor 1      John Perry Hodges, Jr.                                     Case number (if known)       17-80246

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.32   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                         2.4
                                                                                 Schedule G, line

       Dodson                           LA          71422                    North Dakota Department of Revenue
       City                             State       ZIP Code


3.33   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.18
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Paypal Credit
       City                             State       ZIP Code


3.34   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.19
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Paypal Credit
       City                             State       ZIP Code


3.35   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.20
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Paypal Credit
       City                             State       ZIP Code


3.36   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line     2.10
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Pelican State Credit Union
       City                             State       ZIP Code


3.37   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line     2.11
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Pelican State Credit Union
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 7

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 46 of 58
Debtor 1      John Perry Hodges, Jr.                                     Case number (if known)       17-80246

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.38   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.21
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Pelican State Credit Union
       City                             State       ZIP Code


3.39   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.22
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Pelican State Credit Union
       City                             State       ZIP Code


3.40   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line     2.12
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Rushmore Loan Management
       City                             State       ZIP Code


3.41   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line     2.13
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Rushmore Loan Management
       City                             State       ZIP Code


3.42   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line     2.14
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Rushmore Loan Management
       City                             State       ZIP Code


3.43   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.23
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Security Finance Corp.
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 8

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 47 of 58
Debtor 1      John Perry Hodges, Jr.                                     Case number (if known)       17-80246

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.44   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.24
                                                                                 Schedule G, line

       Dodson                           LA          71422                    SFC Central Bankruptcy
       City                             State       ZIP Code


3.45   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.25
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Syncb/Toys R Us
       City                             State       ZIP Code


3.46   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.26
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Synchrony Bank/ JC Penney
       City                             State       ZIP Code


3.47   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.27
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Synchrony Bank/Care Credit
       City                             State       ZIP Code


3.48   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.28
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Synchrony Bank/Chevron
       City                             State       ZIP Code


3.49   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.29
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Synchrony Bank/Gap
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 9

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 48 of 58
Debtor 1      John Perry Hodges, Jr.                                     Case number (if known)       17-80246

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.50   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.30
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Synchrony Bank/Lowes
       City                             State       ZIP Code


3.51   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line     4.31
       Number        Street
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Synchrony Bank/Sams
       City                             State       ZIP Code


3.52   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.32
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Tower Loan of Jena
       City                             State       ZIP Code


3.53   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.33
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Tower Loan of Jena
       City                             State       ZIP Code


3.54   Hodges, Ericka Dawn
       Name                                                                      Schedule D, line
       204 N. 6th St.                                                            Schedule E/F, line
       Number        Street
                                                                                                        4.34
                                                                                 Schedule G, line

       Dodson                           LA          71422                    Tower Loan of Jena
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                             page 10

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 49 of 58
 Fill in this information to identify your case:
 Debtor 1           John                   Perry              Hodges, Jr.
                    First Name             Middle Name        Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name        Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF LOUISIANA

 Case number        17-80246                                                                                 Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ John Perry Hodges, Jr.                             X
        John Perry Hodges, Jr., Debtor 1                         Signature of Debtor 2

        Date 08/07/2020                                          Date
             MM / DD / YYYY                                             MM / DD / YYYY




Official Form 106Dec                           Declaration About an Individual Debtor's Schedules                                      page 1

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 50 of 58
 Fill in this information to identify your case:
 Debtor 1           John                  Perry                  Hodges, Jr.
                    First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF LOUISIANA

 Case number        17-80246                                                                                    Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1

        17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 51 of 58
Debtor 1       John Perry Hodges, Jr.                                                    Case number (if known)     17-80246

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,             $2,552.00       Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $88,499.00       Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2016 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,          $133,309.00        Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2015 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


                                                    Debtor 1                                        Debtor 2

                                                  Sources of income           Gross income         Sources of income           Gross income
                                                  Describe below.             from each source     Describe below.             from each source
                                                                              (before deductions                               (before deductions
                                                                              and exclusions                                   and exclusions

From January 1 of the current year until
the date you filed for bankruptcy:



For the last calendar year:
(January 1 to December 31, 2016 )
                                YYYY



For the calendar year before that:                North Dakota Unemployment $7,772.00
(January 1 to December 31, 2015 )
                                YYYY




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 52 of 58
Debtor 1         John Perry Hodges, Jr.                                                      Case number (if known)      17-80246


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3

        17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 53 of 58
Debtor 1         John Perry Hodges, Jr.                                                    Case number (if known)   17-80246
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                      page 4

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 54 of 58
Debtor 1       John Perry Hodges, Jr.                                                      Case number (if known)     17-80246

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
McBride Law Firm                                                                                                or transfer was     payment
Person Who Was Paid                                                                                             made

Thomas C. McBride, LLC                                                                                             03/08/2017
Number      Street

301 Jackson St., Ste. 101

Alexandria                    LA       71301
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
E. Orum Young                                                                                                   or transfer was     payment
Person Who Was Paid                                                                                             made

200 Washington Street                                                                                                                   $0.00
Number      Street




Monroe                        La       71201
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 5

          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 55 of 58
Debtor 1        John Perry Hodges, Jr.                                                      Case number (if known)     17-80246
18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

  Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Sabine Bank
Name of Financial Institution
                                                      XXXX-                            Checking                      1/27/17               $0.00
P.O. Box 670                                                                           Savings
Number      Street
                                                                                       Money market
                                                                                       Brokerage
                                                                                       Other
Many                            LA      71449
City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Sabine Bank
Name of Financial Institution
                                                      XXXX-                            Checking                      1/27/17               $0.00
P.O. Box 670                                                                           Savings
Number      Street
                                                                                       Money market
                                                                                       Brokerage
                                                                                       Other
Many                            LA      71449
City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Homeland Bank
Name of Financial Institution
                                                      XXXX-                            Checking                       1/2017               $0.00
7840 Hwy. 165                                                                          Savings
Number      Street
                                                                                       Money market
                                                                                       Brokerage
                                                                                       Other
Columbia                        LA      71418
City                            State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6

          17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 56 of 58
Debtor 1       John Perry Hodges, Jr.                                                  Case number (if known)   17-80246
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

           No
           Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 7

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 57 of 58
Debtor 1       John Perry Hodges, Jr.                                                          Case number (if known)         17-80246

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




X /s/ John Perry Hodges, Jr.                                 X
   John Perry Hodges, Jr., Debtor 1                              Signature of Debtor 2

   Date       08/07/2020                                         Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8

       17-80246 - #130 File 08/07/20 Enter 08/07/20 15:54:05 Main Document Pg 58 of 58
